            Case 5:19-cv-00329-JD Document 18 Filed 10/21/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 RUSS GODFREY, and NATALIE
 GODFREY,
                                 Plaintiffs,

 v.                                              Case No: 5:19-cv-329 G
 CSAA FIRE & CASUALTY
 INSURANCE COMPANY,
                               Defendant.

                       PLAINTIFFS’ EXPERT WITNESS LIST


       Pursuant to the current Scheduling Order [Doc. 15] filed on July 1, 2019 and Fed.

R. Civ. Proc. 26(a)(2), Plaintiffs submit the following designation of expert witnesses:

       1.      Sean Wiley
               JW Construction Management & Construction Consulting
               P.O. Box 206
               Dibble, OK 73031
               405-510-6260

               Mr. Wiley is a retained expert who will testify based upon his expertise

       consistent with his report and estimate which are being provided to Defendant’s

       counsel under separate cover.

       2.      Allan Lippoldt
               Ultimate Roofing & Construction
               4321 SE 33rd Street
               Oklahoma City, OK 73115
               (405) 863-1931

               Mr. Lippoldt is not a retained expert. He is a fact witness with expertise in

       roofing and construction. Thus, some of his testimony may involve expert opinions
  Case 5:19-cv-00329-JD Document 18 Filed 10/21/19 Page 2 of 3



which were provided to Defendant in written and oral formats during the subject

claim.


                                MANSELL ENGEL & COLE

                            By: s/ Keith F. Givens
                                Steven S. Mansell, OBA #10584
                                Mark A. Engel, OBA #10796
                                Kenneth G. Cole, OBA #11792
                                M. Adam Engel, OBA #32384
                                Keith F. Givens, OBA #16501
                                204 North Robinson Avenue, 21st Floor
                                Oklahoma City, OK 73102-7001
                                T: (405) 232-4100 ** F: (405) 232-4140
                                kgivens@meclaw.net

                                ATTORNEYS FOR PLAINTIFFS




                                   2
         Case 5:19-cv-00329-JD Document 18 Filed 10/21/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

      I hereby certify that on October 21, 2019, I electronically transmitted the attached
document to the Clerk of the Court using the ECF system for filing and transmittal of a
Notice of Electronic Filing to the following registrants:

                                 Gerard F. Pignato, Esq.
                                 Joshua K. Hefner, Esq.

                       ATTORNEYS FOR DEFENDANT,
                    CSAA FIRE AND CASUALTY INSURANCE


                                                s/ Keith F. Givens




                                            3
